DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/20/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 14 have been amended.
Claim 1-29  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 14 is/are directed to the abstract idea of “collecting and presenting data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0003]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-29 recite an abstract idea.
Claim(s) 1 and 14 is/are directed to the abstract idea of “collecting and presenting data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0003]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are 
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps of “receiving requests, determining pathway data, presenting pathways, modifying pathways, retrieving information, augmenting  pathways, presenting pathways, determining portions of pathways representing current decision points and future treatment decisions,” etc., that is “collecting and presenting data,” etc. The limitation of “receiving requests, determining pathway data, presenting pathways, modifying pathways, retrieving information, augmenting  pathways, presenting pathways, determining portions of pathways representing current decision points and future treatment decisions,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving requests, determining pathway data, presenting pathways, modifying pathways, retrieving information, augmenting  pathways, presenting pathways, determining portions of pathways representing current decision points and future treatment decisions,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-29 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “receiving requests, determining pathway data, presenting pathways, modifying pathways, retrieving information, augmenting  pathways, presenting pathways, determining portions of pathways representing current decision points and future treatment decisions,” etc., that is “collecting and presenting data” and to “methods and systems used in treating patients,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus certain method of organizing human interactions. Accordingly, claims 1-29 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computing devices, displays, networks (Applicant’s Specification [0022], [0032], [0059]), etc.) to perform steps of “receiving requests, determining pathway data, presenting pathways, modifying pathways, retrieving information, augmenting  pathways, presenting pathways, determining portions of pathways representing current decision points and future treatment decisions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computing devices, displays, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computing devices, displays, networks, etc.). At paragraph(s) [0022], [0032], [0059], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computing devices, displays, networks,” etc. to 
Dependent Claims
Dependent claim(s) 2-13 and 15-29 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-13 and 15-29 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 14.

Response to Arguments
Applicant’s arguments filed 11/20/2020 with respect to claims 1-29 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/20/2020.
Applicant’s arguments filed on 11/20/2020 with respect to claims 1-29 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Collection and Display of Pathways Data 
Although Figure 3C displays the pathway for the treatment of a particular patient, it appears that Applicant’s claimed invention does not determine the particular treatment of the particular patient but rather gathers and displays a particular pathway from a collection of pathways data retrieved from a treatment plan system server system 102 (Applicant’s Specification, [0022], [0026]). Examiner those concludes that Applicant’s claimed invention does not determine a particular treatment for a particular patient but rather displays an already determined particular treatment for a particular patient. Hence, the retrieval, gathering and display of the particular treatment of a particular patient will not move Applicant’s claimed invention into eligible subject matter. In contrast, Wanda determines a particular treatment for a particular patient, and Classen selects a particular immunization schedule for a particular organism. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Chachoua (US 2003/0103900) discloses us of disease-associated organisms.
Vaske et al. (US 2012/0158391) disclose a pathway recognition algorithm using data integration on genomic models (PAGADIGM).
Dadlani Mahtani et al. (US 2015/0006193) disclose creating a personalized patient pathway.
Hsu et al. (Reference U) disclose Context-Based Electronic Health Record: Toward Patient Specific Healthcare.
Shortliffe et al. (Reference V) disclose Knowledge engineering for medical decision making: A review of computer-based clinical decision aids.




Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626